Concurring Opinion by
Mr. Justice Roberts:
In my dissenting opinion in United States Cold Storage Corp. v. Philadelphia, 427 Pa. 624, 235 A. 2d 422 (1967), I stated that in light of the Act of March 31, 1949, P. L. 372, §4, as amended, 71 P.S. §1707.4(b), “Rule 1503(c) does not govern this case and suit can be brought in Philadelphia County.” Although I still believe that the reasoning of my dissenting opinion is *420correct, were I to pursue it here I would be required to conclude now that venue is proper in Philadelphia County, so that a transfer can be achieved only under the forum non conveniens provision of Rule 1006(d), which mandates, as the majority notes, a “full hearing on the question of ‘convenience of parties and witnesses.’ ” However since the decision of the majority in the prior case stands as the law of the Commonwealth on this issue, I concur in the majority’s conclusion here that since venue is improper in Philadelphia (as to the General State Authority), the transfer can be accomplished under Rule 1006(e) without a hearing.